                                                                                 United States District Court
                                                                                   Southern District of Texas

                                                                                      ENTERED
                                                                                    August 26, 2019
                                IN THE UNITED STATES DISTRICT COURT
                                                                                   David J. Bradley, Clerk
                                FOR THE SOUTHERN DISTRICT OF TEXAS
                                         HOUSTON DIVISION

IN RE:                       §
LARRY GREEN and EDRIS GREEN, §                         Bankruptcy Case No. 12-38016 (13)
        Debtors.             §                            Adversary Case No. 18-3351
------------------------------------------------
                             §
                             §
LARRY GREEN and EDRIS GREEN, §                            CIVIL ACTION NO. H-19-2690
    Plaintiffs/Appellees,    §
                             §
v.                           §
                             §
OCWEN LOAN SERVICING, LLC,   §
    Defendant/Appellant.     §

                                            MEMORANDUM AND ORDER

           This case is before the Court on the Motion for Leave to File Interlocutory

Appeal (“Motion”) [Doc. # 2] filed by Ocwen Loan Servicing, LLC (“Ocwen”), to

which Debtors Larry Green and Edris Green filed a Response [Doc. # 7], and Ocwen

filed a Reply [Doc. # 8].1 Having reviewed the record and the governing legal

authorities, the Court denies the Motion.

I.         BACKGROUND

           On March 26, 2013, United States Bankruptcy Judge Marvin Isgur entered an

Order [Doc. # 67 in BR Case 12-38016] confirming the Chapter 13 Plan proposed by

1
           Also pending is Ocwen’s Motion for Stay Pending Appeal [Doc. # 4]. Because the
           Court denies leave for the interlocutory appeal, the Motion for Stay Pending Appeal
           is denied as moot.
P:\ORDERS\11-2019\2690MLeaveAppeal.wpd 190826.1258
Debtors Larry and Edris Green. On December 27, 2017, Judge Isgur found that

Debtors had completed all payments to Ocwen required under the confirmed

Chapter 13 Plan as of October 31, 2017. See Order Deeming the Mortgage Current

and Directing Debtor(s) to Resume Payments [Doc. # 182 in BR Case 12-38016].

Judge Isgur ordered Debtors to begin making direct payments to Ocwen in the amount

of $790.66 beginning November 1, 2017. See id. Debtors received an Order of

Discharge [Doc. # 186 in BR Case 12-38016] under 11 U.S.C. § 1328(a) on January

22, 2018.

           On November 25, 2018, the Greens filed this Adversary Proceeding. The

Greens allege that they made the required payments to Ocwen through July 6, 2018,

after which Ocwen refused to accept payments and initiated foreclosure proceedings.

See Complaint [Doc. # 1 in Adv. Case No. 18-3351], ¶ 18. The Greens allege that

Ocwen has continued to attempt collection of amounts that were cured in the

Chapter 13 Plan and has improperly initiated foreclosure proceedings. See id., ¶ 14.

           In the Adversary Proceeding, the Greens requested a copy of all transcripts

(“CFPB Transcripts”) of proceedings before the Consumer Financial Protection

Bureau (“CFPB”) that were referenced and quoted in a complaint filed by the CFPB

against Ocwen in the Southern District of Florida.          See Joint Discovery/Case

Management Plan [Doc. # 9 in Adv. Case No. 18-3351], p. 5. The CFPB complaint


P:\ORDERS\11-2019\2690MLeaveAppeal.wpd 190826.1258   2
was filed in Florida on April 20, 2017, relating to a time period between 2014 and

2016. Ocwen opposed disclosure of the CFPB Transcripts, and Judge Isgur ordered

briefing on the issue.

           On February 27, 2019, Judge Isgur held that the CFPB Transcripts were not

“Confidential Information” that was “restricted from turnover” under the applicable

federal regulations because the CFPB had used the information in the complaint in the

Southern District of Florida,2 and because the applicable regulations do not preclude

Ocwen from disclosing the CFPB Transcripts pursuant to a Court order and with

appropriate protective measures.3 See Order Overruling Objections to Turnover of

Transcripts (“February Order”) [Doc. # 32 in Adv. Case No. 18-3351]. Judge Isgur

provided an opportunity for the CFPB to file any objection to the turnover of the

2
           The CFPB regulations define “Confidential information” to mean:

                       confidential consumer complaint information, confidential investigative
                       information, and confidential supervisory information, as well as any
                       other CFPB information that may be exempt from disclosure under the
                       Freedom of Information Act pursuant to 5 U.S.C. 552(b). Confidential
                       information does not include information contained in records that
                       have been made publicly available by the CFPB or information that has
                       otherwise been publicly disclosed by an employee with the authority to
                       do so.

           12 C.F.R. § 1070.2(f) (emphasis added).
3
           The CFPB regulations provide that nothing in those regulations shall prevent any person “to
           whom the information is made available under this subpart from complying with a legally
           valid and enforceable order of a court of competent jurisdiction compelling production of
           the CFPB’s confidential information . . ..” 12 C.F.R. § 1070.47(a)(4)

P:\ORDERS\11-2019\2690MLeaveAppeal.wpd 190826.1258    3
CFPB Transcripts. See id. Judge Isgur also imposed restrictions on the Greens’ use

of the information in the CFPB Transcripts if they ultimately received copies, ordering

that they “may not quote from or refer to information contained solely in the

transcripts except (i) in a sealed motion; or (ii) as authorized in advance by order of

this Court.” See id. There is nothing in the record suggesting the CFPB filed an

objection to the turnover of the CFPB Transcripts.

           Ocwen filed an Objection to Production of CFPB Transcripts (“Objection”)

[Doc. # 35 in Adv. Case No. 18-3351]. In the Objection, Ocwen proposed additional

“protective provisions” should the CFPB Transcripts be disclosed to the Greens. See

id., ¶ 27.

           On April 22, 2019, Judge Isgur issued an Order to Produce Transcripts (“April

Order”) [Doc. # 39 in Adv. Case No. 18-3351]. Judge Isgur ordered Ocwen to

produce the CFPB Transcripts only to the Greens’ attorney, who was ordered to

maintain them in confidence and was precluded from making any disclosures, in

pleadings or otherwise, of the information in the CFPB Transcripts. See April Order,

¶¶ 1-2.

           On July 2, 2019, the Bankruptcy Court conducted a hearing on Ocwen’s request

for a broad, general protective order for the CFPB Transcripts. On July 3, 2019,




P:\ORDERS\11-2019\2690MLeaveAppeal.wpd 190826.1258   4
Judge Isgur issued an Order (“July Order”) [Doc. # 52 in Adv. Case No. 18-3351],

denying Ocwen’s request for a general protective order, stating however:

           If Ocwen believes [certain information concerning identified borrowers
           or proprietary operations processes] was disclosed in the CFPB
           Transcripts, it must identify the appropriate volume, page, and line
           numbers to the Court by July 19, 2019. The Court will then conduct an
           in camera review of the identified information to determine whether
           limited portions of the Transcripts should be protected.

July Order, p. 2.

           On July 17, 2019, Ocwen filed a Notice of Appeal [Doc. # 55 in Adv. Case No.

18-3351] and the pending Motion for Leave to File Interlocutory Appeal. On July 19,

2019, Ocwen filed its Notice of Designation of Portions of Material in CFPB

Transcripts Pursuant to Order [Doc. # 57 in Adv. Case No. 18-3351]. Consideration

of Ocwen’s designations remains before Judge Isgur.4

           By Stay Order [Doc. # 63 in Adv. Case No. 18-3351], entered August 6, 2019,

Judge Isgur stayed the July Order, except for the paragraph giving Ocwen an

opportunity to designate portions of the CFPB Transcripts for in camera review, until

August 31, 2019, “or such longer date as is imposed by the United States District

Court. By Order [Doc. # 5] entered August 9, 2019, this Court extended the Stay

Order until the Motion for Stay Pending Appeal is decided.


4
           By Order [Doc. # 63 in Adv. Case No. 18-3351] entered August 6, 2019, Judge Isgur
           directed the Greens to file any response to Ocwen’s designations by August 31, 2019.

P:\ORDERS\11-2019\2690MLeaveAppeal.wpd 190826.1258   5
           In the pending Motion, Ocwen argues that an interlocutory appeal should be

authorized pursuant to 28 U.S.C. § 158(a)(3) or, alternatively, pursuant to the

collateral order doctrine. The Motion has been fully briefed and is now ripe for

decision.

II.        APPEAL PURSUANT TO 28 U.S.C. § 158(a)(3)

           Appeals of interlocutory bankruptcy court orders are allowed “with leave of the

[district] court.” See 28 U.S.C. § 158(a)(3). District courts in the Fifth Circuit apply

the factors listed under 28 U.S.C. § 1292(b) to determine whether to grant leave to file

an interlocutory appeal. See, e.g., In re Royce Homes LP, 466 B.R. 81, 94 (S.D. Tex.

2012). The factors are: (1) there is a controlling issue of law involved; (2) the

question is one where there is substantial ground for difference of opinion; and (3) an

immediate appeal will “materially advance the ultimate termination of the litigation.”

Nguyen v. Am. Commercial Lines L.L.C., 805 F.3d 134, 138 (5th Cir. 2015).

           When deciding whether an interlocutory appeal would materially advance the

litigation, the Court examines whether an immediate appeal would “(1) eliminate the

need for trial, (2) eliminate complex issues so as to simplify the trial, or (3) eliminate

issues to make discovery easier and less costly.” Coates v. Brazoria County, Tex., 919

F. Supp. 2d 863, 867 (S.D. Tex. 2013); Abecassis v. Wyatt, 2014 WL 5483724, *5

(S.D. Tex. Oct. 29, 2014).


P:\ORDERS\11-2019\2690MLeaveAppeal.wpd 190826.1258   6
           In this case, Ocwen has failed to demonstrate that an immediate appeal from

Judge Isgur’s orders regarding the CFPB Transcripts will materially advance the

ultimate termination of the underlying adversary proceeding. Ocwen argues that an

immediate appeal will make discovery easier and less costly. See Motion, p. 12.

Ocwen’s argument is based on its belief that the Greens and their attorney will fail to

comply with Judge Isgur’s restrictions regarding the use of the CFPB Transcripts and

the information therein. There is no showing, however, that either the Greens or their

attorney are inclined to violate Judge Isgur’s orders regarding prohibited uses of the

information in the CFPB Transcripts. As a result, Ocwen has failed to show that the

requested interlocutory appeal will materially advance the ultimate resolution of the

adversary proceeding. The Motion, to the extent it is based on § 158(a)(3), is denied.

III.       APPEAL PURSUANT TO COLLATERAL ORDER DOCTRINE

           Ocwen also seeks leave to appeal pursuant to the collateral order doctrine,

which originated with the Supreme Court’s decision in Cohen v. Beneficial Industrial

Loan Corp., 337 U.S. 541 (1949). The Supreme Court has repeatedly stressed that the

collateral order doctrine “must never be allowed to swallow the general rule that a

party is entitled to a single appeal, to be deferred until final judgment has been

entered.” Mohawk Indus., Inc. v. Carpenter, 558 U.S. 100, 106 (2009) (citing Digital

Equipment Corp. v. Desktop Direct, Inc., 511 U.S. 863, 868 (1994); Will v. Hallock,


P:\ORDERS\11-2019\2690MLeaveAppeal.wpd 190826.1258   7
546 U.S. 345, 350 (2006) (“emphasizing [the collateral order doctrine’s] modest

scope”)). This admonition recognizes that allowing piecemeal appeals before final

judgment “undermines efficient judicial administration.” Id. “The justification for

immediate appeal must therefore be sufficiently strong to overcome the usual benefits

of deferring appeal until litigation concludes.” Id. at 107.

           To support an appeal under the collateral order doctrine, the order “must (1)

conclusively determine the disputed question, (2) resolve an important issue

completely separate from the merits of the action, and (3) be effectively unreviewable

on appeal from a final judgment.” Netsphere, Inc. v. Baron, 799 F.3d 327, 334-35

(5th Cir. 2015). In determining whether to apply the collateral order doctrine in a

particular case, the Court does not “engage in an individualized jurisdictional

inquiry.” Mohawk, 558 U.S. at 107 (citing Coopers & Lybrand v. Livesay, 437 U.S.

463, 473 (1978)). Instead, the Court’s focus “is on the entire category to which a

claim belongs.” Id. (citing Digital Equipment, 511 U.S. at 868); see also Henry v.

Lake Charles Am. Press, L.L.C., 566 F.3d 164, 173 (5th Cir. 2009) (“instead of

making these [collateral order doctrine] decisions on a case-by-case basis, we make

them on a type-of-order-by-type-of-order basis”). “As long as the class of claims,

taken as a whole, can be adequately vindicated by other means, the chance that the

litigation at hand might be speeded, or a particular injustic[e] averted, does not


P:\ORDERS\11-2019\2690MLeaveAppeal.wpd 190826.1258   8
provide a basis for jurisdiction” under the collateral order doctrine. Mohawk, 558

U.S. at 107 (internal quotations and citation omitted).

           The “class of collaterally appealable orders must remain narrow and selective

in its membership.” Id. at 113. Pretrial discovery orders are generally not within the

small class of orders immediately reviewable under the collateral order doctrine. See

id. at 108; Vantage Health Plan, Inc. v. Willis-Knighton Med. Ctr., 913 F.3d 443, 449

(5th Cir. 2019).

           Initially, there has been no conclusive determination of the CFPB Transcripts

disclosure issue. Judge Isgur has been dealing with the issue for months, and has

entered three separate orders addressing whether, to what extent, and under what

conditions the CFPB Transcripts must be turned over to Plaintiffs’ counsel. In the

July Order, Judge Isgur gave Ocwen an opportunity to designate portions of the CFPB

Transcripts to be protected from disclosure. See July Order, p. 2. Ocwen has filed its

designations, and whether the designated portions of the CFPB Transcripts should be

protected remains before Judge Isgur for decision. As a result, the challenged orders

do not satisfy the first requirement for an immediate appeal under the collateral order

doctrine.

           Additionally, regarding the non-reviewability requirement, the Supreme Court’s

decision in Mohawk is analogous and persuasive. In Mohawk, the Supreme Court held


P:\ORDERS\11-2019\2690MLeaveAppeal.wpd 190826.1258   9
that disclosure orders that allegedly violate the attorney-client privilege are not

immediately reviewable under the collateral order doctrine. See Mohawk, 558 U.S.

at 108. In that case, as here, the party seeking to appeal argued that disclosure of the

subject information would have a chilling effect on the willingness of individuals to

speak freely and openly – with the individual’s attorney in Mohawk and with

government agency investigators in this case.             See id.; Ocwen’s Objection to

Production of CFPB Transcripts [Doc. # 35 in Adv. Case No. 18-3351], p. 12. The

Supreme Court in Mohawk, while recognizing the importance of the attorney-client

privilege in encouraging full and frank disclosures, held that the proper focus is

whether “deferring review until final judgment so imperils the interest as to justify the

cost of allowing immediate appeal of the entire class of relevant orders.” See

Mohawk, 558 U.S. at 108. The Supreme Court noted that litigants are routinely forced

to wait until final judgment “to vindicate valuable rights, including rights central to

our adversarial system.” See id. at 109. The Supreme Court held that “Appellate

courts can remedy the improper disclosure of privileged material in the same way they

remedy a host of other erroneous evidentiary rulings.” Id. Similarly, in this case, the

Court on appeal from a final judgment can review Judge Isgur’s decision regarding

the discoverability of the CFPB Transcripts and, if that decision was wrong, can

vacate any judgment against Ocwen that is based on the information in the transcripts.


P:\ORDERS\11-2019\2690MLeaveAppeal.wpd 190826.1258   10
           Ocwen argues that Judge Isgur’s orders are effectively unreviewable on appeal

because, before final judgment is entered, “Plaintiffs likely will have wrongfully

disseminated the Transcripts to an extent that cannot be undone.” See Motion, p. 14.

The Court anticipates that Judge Isgur will impose adequate safeguards to protect any

confidential information in the CFPB Transcripts, and this Court expects the Greens

and their counsel to comply fully with Judge Isgur’s orders. Ocwen’s subjective fears

that the Greens or their counsel will violate Judge Isgur’s orders does not render those

orders effectively unreviewable, and it is not a basis for an immediate appeal under

the collateral order doctrine.

           Ocwen cites cases in which the United States Court of Appeals for the District

of Columbia has applied the collateral order doctrine to permit an immediate appeal.

The Court finds those cases, and a recent Fifth Circuit case, distinguishable. In Al

Odah v. United States, the D.C. Circuit permitted an immediate appeal of a district

court order requiring disclosure of unredacted classified material to enemy combatants

held at Guantanamo Bay, Cuba, where the disclosure was ordered without adequate

findings and over the Government’s objection. See Al Odah v. United States, 559

F.3d 539, 543-44 (2009). In this case, the information in the CFPB Transcripts is not

classified; indeed, it is possibly no longer “confidential information” as defined by 12




P:\ORDERS\11-2019\2690MLeaveAppeal.wpd 190826.1258   11
C.F.R. § 1070.2(f). Additionally, there is no indication that CFPB objects to the

disclosure as described in Judge Isgur’s orders.

           In United States v. Rayburn House Office Bldg., the D.C. Circuit permitted an

immediate appeal from the denial of a motion seeking return of materials seized from

the office of a sitting Member of Congress in violation of the Congressman’s rights

under the Speech and Debate Clause. See United States v. Rayburn House Office

Bldg., 497 F.3d 654, 659 (D.C. Cir. 2007). In that case, the D.C. Circuit found the

fundamental guarantees of the Speech and Debate Clause support an immediate appeal

under the collateral order doctrine of the class of orders allegedly violating that

Clause. See id. The federal regulations applicable to disclosure of CFPB confidential

information do not involve similar fundamental guarantees that impact the separation

of powers within the United States government.

           The Fifth Circuit recently applied the collateral order doctrine to permit an

immediate appeal by a nonparty from an order allowing its confidential business

documents to be filed unsealed. See Vantage Health Plan, Inc. v. Willis-Knighton

Med. Ctr., 913 F.3d 443, 448 (5th Cir. 2019). In that case, the Fifth Circuit held that

sealing and unsealing orders are a class of orders reviewable under the collateral order

doctrine. See id. In that case, however, the order allowed a nonparty’s confidential




P:\ORDERS\11-2019\2690MLeaveAppeal.wpd 190826.1258   12
information to be filed unsealed as part of the public record. Judge Isgur has not

issued such an order in this case.

           In conclusion, the CFPB Transcript Orders issued by Judge Isgur have not

completely and conclusively decided the extent of disclosure or the protective

safeguards under which some or all of the CFPB Transcripts will be disclosed to the

Greens and their counsel. Additionally, Judge Isgur’s orders are not within that small

category of orders that resolve important questions and that are effectively

unreviewable on appeal from a final judgment. Consequently, the collateral order

doctrine does not apply to permit an immediate appeal.

IV.        CONCLUSION AND ORDER

           Ocwen has failed to demonstrate that an immediate appeal from the CFPB

Transcripts Orders would materially advance the ultimate termination of the

underlying adversary proceeding. As a result, an interlocutory appeal pursuant to

§ 158(a)(3) is not warranted.

           The CFPB Transcripts Orders do not conclusively determine the extent to

which the Transcripts are to be turned over to the Greens’ attorney or the conditions

under which disclosure is required. Additionally, the CFPB Transcripts Orders do not

involve important questions that are effectively unreviewable on appeal after final

judgment. Therefore, the collateral order doctrine is inapplicable, and it is hereby


P:\ORDERS\11-2019\2690MLeaveAppeal.wpd 190826.1258   13
           ORDERED that the Motion for Leave to File Interlocutory Appeal [Doc. # 2]

is DENIED. It is further

           ORDERED that the Motion for Stay Pending Appeal [Doc. # 4] is DENIED

AS MOOT. It is further

           ORDERED that this civil action is TERMINATED.

           SIGNED at Houston, Texas, this 26th day of August, 2019.




                                                              NAN Y F. ATLAS
                                                     SENIOR UNI   STATES DISTRICT JUDGE




P:\ORDERS\11-2019\2690MLeaveAppeal.wpd 190826.1258   14
